Citation Nr: 1326659	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether the reduction in the disability rating for service-connected frontal and ethmoid sinusitis from 30 percent to 10 percent, effective August 1, 2010, was proper.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected osteoarthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1963 to January 1969 and from June 1971 to October 1990.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota and a rating decision dated in April 2010 by the VA RO in Fargo, North Dakota.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is of record.

The issue of entitlement to an increased rating for service-connected osteoarthritis of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2010 rating decision reduced the disability rating for the Veteran's service-connected frontal and ethmoid sinusitis from 30 percent to 10 percent disabling, effective August 1, 2010.

2.  At the time of the April 2010 rating decision, the 30 percent disability rating had been in effect for more than five years.

3.  The VA examination upon which the reduction was founded was not full and complete, and thus provided an inadequate basis for a reduction.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected frontal and ethmoid sinusitis to 10 percent disabling was not proper and the 30 percent disability rating is restored from August 1, 2010.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344(c), 4.71a, Diagnostic Code 5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board's decision to restore the 30 percent disability rating for service-connected frontal and ethmoid sinusitis, effective August 1, 2010, is a full grant of the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Analysis

A rating reduction must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id.

Prior to reducing a veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2012).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2012).

The RO complied with the procedures set forth in 38 C.F.R. § 3.105(e) and notified the Veteran of the proposed rating reduction, as well as his rights in challenging this proposed reduction, in a rating decision in November 2009 and a letter dated in November 2009.  The reduction was then assigned in an April 2010 rating decision, effective August 1, 2010.  Thus, the notice requirements for a reduction of a disability evaluation have been met.  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2012).  Rating agencies will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 30 percent disability rating for frontal and ethmoid sinusitis was in effect since May 19, 2003, over five years before the reduction took effect.  Thus, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, apply in this case.

The requirements for a reduction in the evaluation for disabilities in effect for five years or more require that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  These provisions prohibit a reduction on the basis of a single examination.  Id.

VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  See Brown, 5 Vet. App. at 421. 

Prior to the reduction, a VA general examination was performed in September 2009.  Based on the findings at this examination and a review of the Veteran's medical records, the RO determined that some improvement had occurred in the Veteran's frontal and ethmoid sinusitis.  The Board observes that in this case the reductions of the Veteran's disability ratings were based on one examination.  The September 2009 examination revealed that the Veteran reported that his sinus condition has remained stable to slightly worse.  His symptoms are year round and do not get any worse during the spring or fall.  The Veteran denied any recent sinus infections and he had not been on any antibiotics for sinus infection for quite some time.  His symptoms included primarily right nasal congestion, occasional tenderness to the bilateral frontal sinuses and to the right maxillary sinus region and a productive cough with yellow sputum.  He denied any specific fevers.  He also denied speech or swallowing difficulties.  Physical examination revealed no nasal discharge and the frontal or maxillary sinus were not tender.  X-rays revealed that the paranasal sinuses were clear with no fluid levels seen to suggest acute sinusitis.  The examiner noted that if symptoms persist or worsen correlation on CT maxillofacial may be performed.  The Board observes that the examiner did not elicit from the Veteran or determine based on a review of the medical records whether the Veteran's sinusitis was manifested by non-incapacitating episodes characterized by headaches, pain and purulent discharge and if so, the number of such episodes per year.  A 30 percent disability rating under the General Rating for Sinusitis includes consideration of more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  Thus, the examination that the RO relied upon to reduce the rating was inadequate.  Accordingly, this examination may not be deemed full and complete as required by 38 C.F.R. § 3.344.  Furthermore, based on the evidence of record at the time of the reduction, the Board is unable to conclude that the preponderance of the evidence supports a finding of improvement in the severity of the Veteran's disability.

Based on the foregoing, the Board finds that the regulatory requirements for reduction of a disability evaluation have not been met, and as a result, a preponderance of the evidence is not in favor of the reduction.  Accordingly the reduction from 30 percent to 10 percent for the Veteran's service-connected frontal and ethmoid sinusitis was not proper and the 30 percent disability rating is to be restored, effective August 1, 2010.


ORDER

The reduction in disability rating for service-connected frontal and ethmoid sinusitis from 30 percent to 10 percent was improper and the 30 percent disability evaluation is restored, effective August 1, 2010.


REMAND

The Board observes that the Veteran was provided with VA examinations in November 2007 and September 2009 to determine the current severity of his service-connected osteoarthritis of the cervical spine.  The Veteran testified during the June 2011 Board hearing that his disability has become worse.  Hearing Transcript at 10-11.  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992), see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination.").  Thus, the Veteran should be provided with another VA examination to determine the current severity of his service-connected osteoarthritis of the cervical spine.  

Furthermore, the Veteran testified in June 2011 that he has continued to see a private chiropractor approximately once a week regarding his cervical spine.  VA has a duty to assist the veteran in obtaining relevant records, including private treatment records, which the Veteran has adequately identified.  38 U.S.C.A. § 5103A(c).  VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the veteran's claim for a benefit under a law administered by VA.  38 U.S.C.A. § 5103A.  Thus, on remand the RO/AMC should attempt to obtain any outstanding treatment records with respect to the Veteran's cervical spine.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran to ask him to inform VA if he has received any VA or private treatment since October 2007 with respect to his cervical spine and to elicit from the Veteran the appropriate consent to obtain any private treatment records to include the chiropractor the Veteran referenced in the June 2011 Board hearing.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's cervical spine and associate them with the Veteran's VA claims folder. 

2. After completing the above development and associating any additional records with the claims file, schedule the Veteran for a VA examination of the cervical spine to determine the nature and current level of severity of his service-connected osteoarthritis of the cervical spine.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  As to all information and opinions requested below, an explanation must be provided.

a. The examiner should state whether there is any evidence of favorable or unfavorable ankylosis in the cervical spine.  Range of motion testing should also be completed and the examiner should accurately report the point (in degrees) at which pain is objectively recorded.  It should also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's cervical spine, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  An opinion should also be provided regarding whether any pain found on examination could limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  

b. The examiner should indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year.  

c. The examiner should also identify any neurological impairment(s) associated with the Veteran's cervical spine disability and describe any symptoms and functional limitations associated with such impairment(s).  

3. Upon completion of the foregoing, readjudicate the Veteran's increased rating claim based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


